SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
399
KA 09-02164
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

TERRANCE B. HINES, ALSO KNOWN AS “T,”
DEFENDANT-APPELLANT.


WILLIAM G. PIXLEY, ROCHESTER, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (ROMOLO CANZANO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Stephen R.
Sirkin, A.J.), rendered October 14, 2009. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal sale of a controlled substance in
the third degree (Penal Law § 220.39 [1]). Contrary to the contention
of defendant, the record establishes that he was sentenced in
accordance with the terms of the plea bargain (see People v Green, 277
AD2d 970, lv denied 96 NY2d 759). By pleading guilty, defendant
forfeited his further contention with respect to the People’s alleged
violation of CPL 160.50 (see generally People v Nunez, 73 AD3d 1469,
lv denied 15 NY3d 808).




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court